Citation Nr: 9906287	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to secondary service connection for a 
psychiatric disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
a skin disorder, on an extraschedular basis.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1983 to July 
1986.  

In September 1988, the RO granted service connection for a 
skin disorder but denied service connection for a nervous 
condition, holding that there was no evidence that the 
nervous condition was related to his skin disorder.  The 
veteran filed a timely Notice of Disagreement, and, in 
December 1988, a Statement of the Case was issued.  Later 
that month, the veteran perfected his appeal by filing a VA 
Form 1-9.  The veteran alleged that he believed that his 
psychiatric disorder was due to his service-connected skin 
disorder.  A hearing officer subsequently granted a 50 
percent evaluation for the skin disorder and noted that the 
"nervous condition" was included in the 50 percent rating.  
Thereafter, the veteran withdrew all issues on appeal.  Thus, 
this decision became final. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  In July 1995, the RO 
denied service connection for a psychiatric disorder 
secondary to his service-connected skin disorder.  In a 
rating decision of March 1997, the RO denied an evaluation in 
excess of 50 percent for a skin disability and also denied a 
total rating for compensation purposes based on individual 
unemployability.  In a March 1997 statement, the veteran 
requested a hearing at the RO.  The veteran was scheduled for 
an RO hearing in August 1997, but he failed to report.  



FINDINGS OF FACT

1.  In September 1988, the RO denied service connection for a 
psychiatric disorder secondary to his service-connected skin 
disorder; the veteran filed a timely appeal, but he formally 
withdrew the appeal.

2.  Evidence added to the record since the September 1988 
rating decision, including statements of the veteran and VA 
medical evidence, is not cumulative or redundant, is relevant 
and probative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's claim of service connection for an acquired 
psychiatric disorder is plausible.

4.  The veteran's psychiatric disability is caused by his 
service-connected skin disorder.  

5.  The veteran's skin disability has not resulted in marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular criteria.  

6.  The veteran has twelve years of formal education and 
occupational experience as a teaching aide, construction 
worker, warehouseman, supermarket clerk and cashier; he last 
worked in 1996.  

7.  The veteran's service-connected skin and psychiatric 
disabilities preclude him from engaging in gainful employment 
compatible with his education and occupational experience.  



CONCLUSIONS OF LAW

1.  Evidence received since the September 1988 rating 
decision denying service connection for a psychiatric 
disorder, claimed as secondary to his service-connected skin 
disorder, is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's psychiatric disability is proximately due 
to and the result of service-connected disability.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.310(a) (1998).  

4.  The criteria for an evaluation in excess of 50 percent 
for a skin disorder, on an extraschedular basis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b),  4.118, Diagnostic Code 
7806 (1998).

5.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence and well groundedness of
psychiatric disorder claim

As noted hereinabove, in September 1988, the RO granted 
service connection for a skin disorder but denied service 
connection for a nervous condition, holding that there was no 
evidence that the nervous condition was related to his skin 
disorder.  The veteran filed a timely Notice of Disagreement, 
and, in December 1988, a Statement of the Case was issued.  
Later that month, the veteran perfected his appeal by filing 
a VA Form 1-9.  The veteran alleged that he believed that his 
psychiatric disorder was due to his service-connected skin 
disorder.  A hearing officer subsequently granted a 50 
percent evaluation for the skin disorder and noted that the 
"nervous condition" was included in the 50 percent rating.  
Thereafter, the veteran withdrew all issues on appeal.  Thus, 
this decision became final. 

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a)(b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  An appeal may be withdrawn by 
the veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  There is, however, no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Finally, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the RO's September 1988 
rating decision included the veteran's service medical 
records, VA medical records and statements and testimony of 
the veteran.

The VA medical evidence indicated that the veteran suffered 
from an adjustment reaction.  It was indicated that his skin 
disorder did make him irritable and depressed.  Based on this 
evidence, the hearing officer found that the veteran's 
nervous manifestations had been considered as part of the 
rating for his service-connected skin disability.  The 
hearing officer noted that there was no separate psychiatric 
disorder.

Evidence received subsequent to the prior RO decision 
includes VA medical records and statements of the veteran.  
The VA medical evidence includes separate psychiatric 
diagnoses attributable to his skin disability.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  That is, the evidence is new and material.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection for a psychiatric disorder is reopened.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 5107(a).  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U.S. Vet. App. Feb. 17 1999) 
(en banc).

There is medical evidence showing that the veteran's service-
connected skin disability is the cause of the veteran's 
psychiatric disorder.  The Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).

II.  Merits adjudications

Initially, the Board notes that the veteran's claims for an 
increased rating for a skin disability and a total rating for 
compensation purposes based on individual unemployability are 
also "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  That 
is, the Board finds that these claims are plausible.  The 
Board is also satisfied that all reasonable efforts have been 
expended to develop the evidence in regard to these claims 
and that no further assistance to the veteran is required to 
satisfy the VA's duty to assist him in the development of 
these claims as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran was hospitalized at a VA facility in November and 
December 1987 for the treatment of atopic dermatitis.  He was 
afforded a psychiatric evaluation during this 
hospitalization, after which a diagnosis of adjustment 
disorder with depressed mood was rendered on Axis I.  Atopic 
dermatitis was diagnosed on Axis III.  

In a decision of February 1988, the Social Security 
Administration (SSA) determined that the veteran had become 
disabled due to atopic dermatitis in October 1987 and was 
entitled to disability benefits from that date.  The record 
indicates that this award of disability benefits by the SSA 
was subsequently discontinued after the veteran obtained 
employment.  

VA clinical records reflect outpatient treatment in 1988 and 
1989 for psychiatric and skin disability.  In January 1989, 
the veteran was noted to have been depressed and to have had 
poor sleep secondary to itching caused by his skin 
disability.  He displayed vegetative signs of depression and 
complained that his skin disability was hurting his family 
life.  In a February 1989 statement, a VA psychiatrist 
reported that the veteran felt that his skin disorder had 
made him irritable and depressed and had strained his family 
relationships.  The doctor agreed with the veteran that this 
was the case.  

During a hearing at the RO in February 1989, the veteran 
stated that he became very depressed and irritated because of 
his skin disorder and because of the resulting employment 
difficulties and economic hardship.  

During a VA psychiatric examination in July 1990, the veteran 
complained that his skin disorder had affected his sleep and 
mood.  Irritability and social withdrawal were reported.  
After a mental status evaluation, the diagnosis was that of 
adjustment disorder with depressed mood.  After VA outpatient 
treatment for psychiatric symptoms in July 1992, the 
diagnosis was that of anxiety disorder, not otherwise 
specified.  

During a VA dermatology examination in September 1992, the 
examiner commented, in regard to the nervous manifestations 
of the veteran's skin disease, that he appeared to be 
depressed and discouraged.  The veteran was briefly 
hospitalized at a VA facility in October 1992 after 
complaining of homicidal ideation.  At discharge, the 
diagnosis on Axis I was that of anxiety disorder.  Psoriasis 
was diagnosed on Axis III.  

The veteran was hospitalized at a VA hospital in November and 
December 1992 for the treatment of psychiatric symptoms.  At 
discharge, the diagnosis on Axis I was that of major 
depression with psychosis and marital problems.  On Axis III, 
the diagnoses were those of atopic dermatitis and 
gastroesophageal reflux.  Following a VA psychiatric 
examination conducted in December 1992, during this 
hospitalization, the diagnosis was that of history of anxiety 
and depression without psychosis.  The examiner said that 
there was no clear-cut relationship between the veteran's 
skin disorder and his emotional problems.  Subsequent VA 
outpatient treatment for skin and psychiatric symptoms was 
indicated.  

The veteran was again hospitalized at a VA facility from 
January to April 1994 for the treatment of drug and alcohol 
dependence.  At the time of discharge from the hospital, the 
diagnoses included schizo-affective schizophrenia.  

At a VA dermatological examination in November 1996, the 
veteran complained of skin eruptions with severe pruritus 
which caused sleeplessness.  Examination revealed widely 
spread erythematous changes.  There was severe discoloration 
and lichenification of the neck, back, chest, antecubital 
areas, the axillary region, the groin and the extremities.  
There were areas of excoriation which were mostly on the 
back, and across the arms and legs.  Some crusted areas were 
reported on the face, scalp and ears.  There were multiple 
excoriations in the areas of lichenification.  The condition 
was frequently complicated by superimposed infection of the 
skin which required antimicrobial therapy.  The veteran was 
also noted to be very anxious.  The diagnosis was severe 
atopic dermatitis with severe pruritus and intermittent 
superimposed skin infections.  Sleeplessness and anxiety 
secondary to pruritus was also diagnosed.  The examiner 
stated that the veteran was unemployable and required close 
dermatology care.  

On further VA dermatological examination in January 1997, the 
veteran complained of a scaly, itchy rash that was 
generalized over his entire body.  It was most marked over 
the genital area and over the upper and lower back, behind 
the ears and on both sides of the neck.  The veteran said 
that stress aggravated his skin condition and that the skin 
condition also caused stress.  Other aggravating conditions 
were humidity, and hot and dry weather.  Examination revealed 
a generalized, scaly maculopapular rash involving virtually 
the whole body.  It was most marked over the upper and lower 
back, the sides of the neck, the posterior aspect of both 
ears, and the genitocrural region.  The face was affected 
moderately.  There were diffuse scaly plaques, redness and 
erythema.  There were thickened patches of lichenified skin, 
especially over the inner surfaces of the thighs and over 
parts of the back and buttocks.  The examining physician 
stated that the veteran's chronic pruritus caused nervousness 
and anxiety which in turn aggravated the skin rash.  The 
diagnosis was that of severe, generalized, atopic eczema.  

A.  Secondary Service Connection for a Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Under the 
pertinent law and regulations, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998). 

The record reflects considerable treatment for anxiety, 
depression, sleeplessness, and irritability associated with 
the veteran's service-connected skin disorder.  During 
treatment and evaluations in the late 1980s and in 1990, the 
veteran's psychiatric symptoms were diagnosed as due to an 
adjustment reaction.  After a brief VA hospitalization in 
October 1992, however, the veteran's psychiatric disability 
was diagnosed as an anxiety neurosis, which is a chronic 
psychiatric disability.  Following a further VA 
hospitalization in November and December 1992, a diagnosis of 
major depression with psychosis was rendered.  Following a VA 
psychiatric examination conducted during this 
hospitalization, the examiner diagnosed anxiety and 
depression only by history and found no psychosis.  A 
diagnosis of schizo-affective schizophrenia, however, was 
rendered following a 1994 VA hospitalization.  

The above demonstrates that the veteran currently has a 
chronic, acquired psychiatric disorder, although it is 
unclear whether it consists of a neurosis or a psychosis.  
The Board also notes that three VA physicians have linked the 
veteran's psychiatric symptomatology to his service-connected 
skin disability.  While a fourth VA psychiatrist has opined 
that there was no "clear cut" relationship between these 
disorders, such an opinion cannot be construed as a denial of 
such a relationship.  In the Board's opinion, the 
preponderance of the evidence supports the veteran's claim 
that his psychiatric disability was proximately due to his 
skin disorder.  Therefore, service connection for a 
psychiatric disability is warranted.  

B.  Increased Rating for a Skin Disability on an 
Extraschedular Basis  

38 U.S.C.A.§ 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  The veteran's service-connected atopic 
dermatitis is evaluated under the provisions of 38 
C.F.R.§ 4.118, Diagnostic Code 7806.  He is currently in 
receipt of the maximum schedular rating of 50 percent for his 
skin disability.  A 50 percent rating is assigned for a skin 
disorder when it results in ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or when it produces exceptional repugnance.  

In the absence of a higher schedular evaluation for the 
veteran's service-connected skin disorder, a higher 
evaluation may only be granted on an extraschedular basis, 
under the provisions of 38 C.F.R. § 3.321(b).  It is 
generally provided that the rating schedule will represent, 
as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from a service-connected disability.  38 C.F.R. § 3.321(a).  
In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

It is improper for the Board to address, in the first 
instance, the issue of extraschedular ratings.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  The Court has held that, where the Board 
has purported to grant an extraschedular rating, the claim 
must be sent by the Board to those "officials who possess 
the delegated authority to assign such a rating in the first 
instance."  Floyd, 9 Vet. App. at 95.  The Court, however, 
has held that the Board's failure to so refer to such 
officials constituted harmless error.  Id.  

Here, the RO specifically determined that the case did not 
warrant referral of the extraschedular rating issue to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thus, it is that decision of the RO 
which the Board must review.

In this case there is no doubt that the veteran has severe 
disability due to his service-connected skin disorder.  The 
evidence, however, does not show that he has been 
hospitalized in recent years for the treatment of this 
disability.  Moreover, although, as noted below, the Board 
finds that the veteran is unemployable due to his service-
connected psychiatric and skin disabilities, the recent 
evidence does not show that the veteran's skin disability, 
alone, is markedly interfering with his employment at the 
present time.  Accordingly, the Board finds that the evidence 
did not warrant referral for an extraschedular rating to the 
Under Secretary for Benefits of the Director of Compensation 
and Pension Service. 

C.  A Total Rating for Compensation Purposes Based on 
Individual Unemployability  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).

In this case, service connection is in effect for a skin 
disorder, evaluated as 50 percent disabling.  In addition, in 
this decision the Board has granted secondary service 
connection for a psychiatric disability.  Although an initial 
evaluation has not been assigned for the veteran's 
psychiatric disorder, the evidence is sufficient to proceed 
on this issue.  That is, until the RO assigns an evaluation 
for the psychiatric disability, it is unclear whether the 
veteran meets the minimum schedular requirements for a total 
compensation rating due to individual unemployability under 
38 C.F.R. § 4.16(a).  Nonetheless, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit 
to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  Id.  

Again, as explained above, it is improper for the Board to 
address, in the first instance, the issue of extraschedular 
ratings.  Bagwell v. Brown, 9 Vet. App. at 158; Floyd v. 
Brown, 9 Vet. App. at 94.  The Court has held that, where the 
Board has purported to grant an extraschedular rating, the 
claim must be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.  The Court, 
however, has held that the Board's failure to so refer to 
such officials constituted harmless error.  Id.  

Once again, the RO specifically declined to refer the 
extraschedular aspect of the total rating issue to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  Of course, at the time, the only service-
connected disability was the veteran's skin disorder.

The record indicates that the veteran has a high school 
education and occupational experience as a teaching aide, 
construction worker, warehouseman, supermarket clerk and 
cashier.  Review of the record also indicates that the 
veteran has a severe service-connected skin disability which 
causes severe itching and would impair his ability to work at 
his former occupations.  Moreover, the veteran also has 
psychiatric disability which would further impede his ability 
to obtain and retain employment.  After a VA examination in 
November 1996, the examining physician essentially opined 
that the veteran was unemployable due to his skin disorder 
and the anxiety and sleeplessness which resulted from the 
veteran's skin disorder.  Given this evidence, and in light 
of the Board's grant of service connection for psychiatric 
disability, the Board finds that the evidence supports a 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating in regards to the 
total rating claim.  38 C.F.R. § 4.16(b).  

In view of the symptoms caused by the veteran's service-
connected skin disorder and his now service-connected 
psychiatric disability, and given the opinion of a VA 
physician that these disabilities render the veteran 
unemployable, the Board finds that the preponderance of the 
evidence supports a total rating for compensation purposes 
based on individual unemployability.  Rather than remanding 
to instruct the RO to forward the total rating issue to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, the Board will grant the veteran's claim 
of a total rating based on individual unemployability due to 
the veteran's service connected skin and psychiatric 
disabilities.  38 C.F.R. § 4.16(b).  Such a grant of 
benefits, to the extent it is error, is harmless.  Floyd, 9 
Vet. App. at 95.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, and 
the claim is well grounded.

Service-connection for a psychiatric disorder is granted.

An increased rating for the veteran's service-connected skin 
disability on an extraschedular basis is denied.

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

